DETAILED ACTION
This office action is in reply to applicant communication filed on August 29, 2022.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29 ,2022.

Claims 3, 12, and 21 have been cancelled.
Claims 1-2, 4-11, 13-20, and 22-27 have been amended.
Claims 1-2, 4-11, 13-20, and 22-27 are pending.

Response to Argument
Applicant’s arguments filed on August 29, 2022 with respect to the 35 U.S.C. 102/103 rejections have been fully considered but are moot in view of new ground(s) of rejection.

Applicant’s argues that the prior arts on record, Muddu (US Pub. No. 2019/0158517) in view of Chandrashekar (US Pub. No. 2010/0169476), fails to teach the amended limitation of independent claims 1, 10, and 19. However, upon further consideration a new ground(s) of rejection is made using a newly discovered prior art to Ben-Zvi (US 10,846,434). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-11, 13-20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Muddu (US Pub. No. 2019/0158517) in view of Chandrashekar (US Pub. No. 2010/0169476) and further in view of Ben-Zvi (US 10,846,434).

As per claim 1 Muddu discloses:
A computer-implemented method, executed on a computing device, comprising: rendering a threat mitigation user interface that identifies objects within a computing platform in response to a security event; (paragraph 140 of Muddu, the security platform can include a graphical user interface (GUI) that can create visualizations of the detected anomalies and threats within an organization, and optionally, map the threats across an attack kill-chain in a visual way, which the security analysts in the organization can quickly and easily assimilate) and (paragraph 439 of Muddu, the graphical user interface ("GUI") introduced here enables a user to configure displays according to the user's particular tasks and priorities. the security platform described herein may include a GUI generator module that gathers the generated anomaly data, threat data, and other data, and that based on such gathered data, generates display data. The GUI generator module sends the generated display data to one or more physical display devices, to cause those display devices to display the GUI features described herein. The GUI module also receives user inputs and modifies the display data based on those inputs to provide an interactive display).
Rendering an inspection window that defines object information concerning a selected object within the threat mitigation user interface; (paragraph 454 of Muddu, home screen view 3900 also prompts a user, via status bar 3911, to begin a "Threat Review" or view an "Analytics Dashboard." Upon clicking, via the graphical user interface, on the "Start Threat Review" button 3915, a "Threats Review" view 4000 is provided, as described with reference to FIG. 40A).
Enabling a third-party to effectuate a specific targeted action that is based, at least in part, upon the object information defined within the inspection window. (Paragraph 441 of Muddu, once a user reviews sufficient information to draw a conclusion about a threat, the GUI also enables a user to "take action," for example, by re-designating the identified threat as "Not a Threat," or by emailing threat data or exporting it to another data mining platform).
Mudduz teaches the method of having inspection window (paragraph 454 of Muddy) but fails to disclose:
Wherein the inspection window is a slide out inspection window.
However, in the same field of endeavor, Chandrashekar teaches this limitation as, (paragraph 21 of Chandrashekar, in some embodiments, the observation window is a sliding window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Muddu and include the above limitation using the teaching of Chandrashekar in order to present the detecting unauthorized activity of computing system.
The combination of Mudduz and Chandrashekar teaches the method of having slide out inspection window (paragraph 454 of Muddy and paragraph 21 of Chandrashekar) but fails to disclose:
The method of having an inspection window of a graphical user interface.
However, in the same field of endeavor, Ben-Zvi teaches this limitation as, (column 20, line 60-67 of Ben-Zvi, the form can comprise or be substantially defined via one or more GUI control elements, which can be configured to be monitored, by the server 104 through the server 130 over the network 102 or directly, while avoiding the server 130 or the network 102, in real-time, based on the user of the client 106 interacting or operating the one or more GUI control elements. For example, one or more GUI control elements can comprise a widget, an accordion, an address bar, an adjustment handle, an alert dialog box, a breadcrumb, a button, a checkbox, a combo box, a context menu, a cycle button, a date picker, a dial, a dialog box, a disclosure widget, a drop-down list, a dropdown menu, an edit menu, a file dialog, a file menu, a frame, a grid view, a hamburger button, a hyperlink, an infobar, an inspector window, a label, a list box, a menu, a menu bar, a menu extra, a mouseover, a navigation bar, a notification area, a palette window, a panel, a pie menu, a pop-up notification, a popover, a progress bar, a radio button, a ribbon, a scrollbar, a search box, a sidebar, a slider, a software widget, a spinner, a splash screen, a status bar, a tab, a text box, a throbber, a toolbar, a tree view, a window, or any other element that can be monitored in real-time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Muddu and Chandrashekar to include the above limitation using the teaching of Ben-Zvi in order to generate a fraud detection model using a computer implemented fraud detection.

Claims 10 and 19 are rejected under the same reason set forth in rejection of claim 1:

As per claim 2:
Mudduz teaches the method of having inspection window (paragraph 454 of Muddy) but fails to disclose:
The computer-implemented method of claim 1 wherein the inspection window is a popup inspection window.
However, in the same field of endeavor, Chandrashekar teaches this limitation as, (paragraph 27 of Chandrashekar, a pop-up window is displayed to the user to inform that the destination address has been blacklisted and identified as harmful).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Muddu and include the above limitation using the teaching of Chandrashekar in order to present the detecting unauthorized activity of computing system.

Claims 11 and 20 are rejected under the same reason set forth in rejection of claim 2:

As per claim 4 Muddu discloses:
The computer-implemented method of claim 1 wherein enabling a third-party to effectuate a specific targeted action that is based, at least in part, upon the object information defined within the inspection window includes: rendering an action list that defines one or more targeted actions that are based, at least in part, upon the object information defined within the inspection window. (Paragraph 460 of Muddu, By clicking on the "Actions" tab 4010, the user can select from several options, as shown in FIG. 40C …… "Actions" tab 4010 is the "Email Threat" selection 4012, which enables the user to email the threat to a designated email address. Yet another option is the "Export" selection 4013, which enables the user to export data associated with the threat to another data mining platform).

Claims 13 and 22 are rejected under the same reason set forth in rejection of claim 4:

As per claim 5 Muddu discloses:
The computer-implemented method of claim 4 wherein enabling a third-party to effectuate a specific targeted action that is based, at least in part, upon the object information defined within the inspection window includes: enabling the third-party to select the specific targeted action from the one or more targeted actions defined within the action list. (Paragraph 441 of Muddu, once a user reviews sufficient information to draw a conclusion about a threat, the GUI also enables a user to "take action," for example, by re-designating the identified threat as "Not a Threat," or by emailing threat data or exporting it to another data mining platform).

Claims 14 and 23 are rejected under the same reason set forth in rejection of claim 5:

As per claim 6 Muddu discloses:
The computer-implemented method of claim 1 further comprising: detecting the security event within the computing platform based upon identified suspect activity. (Paragraph 146 of Muddu, security threats are examples of a type of activity to be detected. It should be understood, however, that the security platform and techniques introduced here can be applied to detect any type of unusual or anomalous activity involving data access, data transfer, network access, and network use regardless of whether security is implicated or not).

Claims 15 and 24 are rejected under the same reason set forth in rejection of claim 6:

As per claim 7 Muddu discloses:
The computer-implemented method of claim 6 wherein detecting the security event within the computing platform based upon identified suspect activity includes: monitoring a plurality of sources to identify suspect activity within the computing platform. (Paragraph 350 of Muddu, threat indicators represent an escalation of events of concern and are evaluated to identify if a threat to the security of the network exists. As an example of scale, hundreds of millions of packets of incoming event data from various data sources may be processed to yield 100 anomalies, which may be further processed to yield 10 threat indicators, which may again be further processed to yield one or two threats).

Claims 16 and 25 are rejected under the same reason set forth in rejection of claim 7:

As per claim 8 Muddu discloses:
The computer-implemented method of claim 1 further comprising: defining the objects within the computing platform in response to the security event. (Paragraph 439 of Muddu, the graphical user interface ("GUI") introduced here enables a user to configure displays according to the user's particular tasks and priorities. The security platform described herein may include a GUI generator module that gathers the generated anomaly data, threat data, and other data, and that based on such gathered data, generates display data).

Claims 17 and 26 are rejected under the same reason set forth in rejection of claim 8:

As per claim 9 Muddu discloses:
The computer-implemented method of claim 8 wherein defining the objects within the computing platform in response to the security event includes: gathering the objects within the computing platform in response to the security event from a plurality of sources associated with the computing platform. (Paragraph 439 of Muddu, the graphical user interface ("GUI") introduced here enables a user to configure displays according to the user's particular tasks and priorities. The security platform described herein may include a GUI generator module that gathers the generated anomaly data, threat data, and other data, and that based on such gathered data, generates display data).

Claims 18 and 27 are rejected under the same reason set forth in rejection of claim 9: 

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Oberheide (US Pub. No. 2016/0381063). Oberheide discloses the methods and systems for assessing vulnerability of a mobile device in the mobile security field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434